By the Court,

Cole, J.
These actions were brought upon promissory notes. In each case the defendant below admitted the execution of the notes, and that the amounts therein stated were due, after deducting the counter-claims mentioned in the answers. The plaintiffs then made application to. the clerk to enter judgments for the amounts so admitted to be due after deducting the counter-claims, in conformity to .the practice prescribed in subdivision 4, sec. 27, chap. 132, R. S. It is claimed that this provision of law is invalid, because it attempts to confer upon the clerk judicial power vested only in courts.
This point has been decided adversely to the defendant in several cases which have come before this court, and the practice here adopted has been sustained. Blaikie v. Griswold, 10 Wis., 294; Wells v. Morton, id., 468. No good reason was shown in the court below for setting aside the judgments, and the applications for that purpose were properly denied.
The orders of the circuit court are affirmed, with costs.